DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 13, 21-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele et al1 (“Kiemele”) in view of Wang et al2 (“Wang”).
Regarding claim 1, Kiemele teaches an apparatus for use with an image display device configured for head-worn by a user (note that the claim is directed to the apparatus as defined in the body of the claim below with the components being components of the “apparatus” and although it is “for use” with an “image display device configured for head-worn by a user” this “image display device” so configured is given patentable weight based on the body of the claim specifically functioning in relation to the “content displayed by the image display device” which is then changed based on the structure and function of the apparatus as addressed below), the apparatus (again, this apparatus being the one “for use” with an image display device configured for head-worn by a user and note for example this apparatus could be part of the image display device in some manner or a separate device causing the functions below as this relationship is not so limited by the claims; thus see Kiemele, paragraphs 0014-0015 and figure 1 as will be explained further below, where the apparatus is a “touch-sensitive input device 110” that “may facilitate interaction with the virtual reality experience” where as “part of the virtual reality experience, virtual content 108 is rendered on a display of HMD device 104 in a region 108, which may be greater than, less than, or coextensive with the user's field-of-view” and this apparatus is for use with the “HMD” which is an image display device configured for head-worn) comprising:
a screen (see Kiemele, paragraphs 0013-0015 and figure 1 as explained above where “touch-sensitive input device 110” is the apparatus and comprises a screen as “[i]nput device 110 includes a touch sensor configured to receive user input, which may be provided to HMD device 104 and used to control the 3D virtual reality experience by varying visual content 106 rendered on the HMD display” and “input received by the touch sensor may include touch, hover, and/or hand gesture input, for example, and may be sensed via any suitable touch sensing technology (e.g., capacitive, resistive, acoustic, optical)” such that these refer to screens of the input device as recognized by one having ordinary skill in the art as “input device itself may also provide a familiar paradigm of interaction, as in some examples the input device may be, as referenced above, a smart/phone or other mobile device of the user” where of course a smartphone has a screen, and furthermore, as in paragraphs 0018-0019 “while shown in the form of a mobile device such as a smartphone, tablet, etc., input device 110 may assume other forms” such that as can be seen in figure 1 the input device 110 is one which has a screen and “user interface 112 may include a representation of visual content rendered on touch-sensitive input device 110” and “display portion 113 may substantially reproduce the visual content rendered on the display of input device 110, enabling user 102 to bring input device functionality into the virtual reality experience, such as phone conversations and software applications” such that there is “content rendered on the display of input device 110” meaning it has a screen or display which is further taught in paragraphs 0026-0027 and figure 4 for example where “a user interface may facilitate the rendering of new, and/or editing of existing, visual content on HMD device 104” and content can be seen of the “appearance of user interface 400 as rendered on the display of touch-sensitive input device 110 (were the display active) as well as its appearance in the virtual reality experience when represented therein by display portion 113” such that this display of the touch-sensitive input device is a screen of the device); and
a processing unit (see Kiemele, paragraphs 0061-0064 teaching “system 900 includes a logic machine 902 and a storage machine 904” and “logic machine may include one or more processors configured to execute software instructions” where these “instructions may be implemented to perform a task, implement a data type, transform the state of one or more components, achieve a technical effect, or otherwise arrive at a desired result” such that the relevant apparatus such as the input device 110 would be such a device which has such a processor which achieves the technical effects described) configured to assign a first area of the screen to sense finger- action of the user (see Kiemele, paragraphs 0026-0029 and figure 4 for example where “a user interface may facilitate the rendering of new, and/or editing of existing, visual content on HMD device 104” and content can be seen of the “appearance of user interface 400 as rendered on the display of touch-sensitive input device 110 (were the display active) as well as its appearance in the virtual reality experience when represented therein by display portion 113” such that this display of the touch-sensitive input device is a screen of the device and the processor has assigned a first area of the screen to sense finger-action of the user such as can be seen as “a canvas portion 402 in which a user can draw 2D or 3D shapes and images via the application of touch input” where touch-input is finger-action of a user);
wherein the processing unit is configured to generate an electronic signal to cause a change in a content displayed by the image display device based on the finger- action of the user sensed by the assigned first area of the screen of the apparatus (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where the “input applied to canvas portion 402” results in “shape 404 drawn in canvas portion 402, which is rendered in region 108 on HMD device 104” meaning that this finger-action touch input caused the content displayed to change as every instance of new shape on the display is a change in content based on the finger action which as further explained “shape 404 may represent a 2D or 3D input applied to canvas portion 402” and “[v]arious approaches may enable the reception of 3D input at canvas portion 402” including an example where “the z-coordinate may be varied as shape 404 is traced along canvas portion 402 so that the shape is rendered with a corresponding variation in apparent depth in region 108” such that this shows a change in content based on a finger-action sensed by the assigned first area such as the “traced” finger action resulting in shape 404);
wherein the screen has a touch-sensitive region (note that the “screen” above has already been functionally defined such that “finger-action of the user” is “sensed by the assigned first area of the screen of the apparatus” meaning that it has already been defined has having a touch-sensitive region in this manner; see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where the finger action of the user sensed by the screen is on a touch-sensitive region of the screen as it senses these finger actions of the user through for example any of various known touch sensors as noted above as in paragraphs 0013-0015 teaching this “touch-sensitive input device may enable the reception of touch input, which may be an intuitive and familiar input paradigm to a user (e.g., as a result of repeated, daily use of a smart-phone)” and “input device itself may also provide a familiar paradigm of interaction, as in some examples the input device may be, as referenced above, a smart/phone or other mobile device of the user” and “input received by the touch sensor may include touch, hover, and/or hand gesture input, for example, and may be sensed via any suitable touch sensing technology (e.g., capacitive, resistive, acoustic, optical)” such that these are recognized as descriptions of touch-sensitive screens comprising a region at least of the screen), wherein the assigned first area is configured to sense different finger-gliding actions (see Kiemele, paragraphs 0026-0029 and figure 4 teaching as above where the “input applied to canvas portion 402” on input device 110 results in “shape 404 drawn in canvas portion 402, which is rendered in region 108 on HMD device 104” caused by the touch-sensitive region sensing different finger gliding actions relating to the “traced” finger-gliding action creating the shape 404 such that starting and stopping actions as well as each different gliding direction detected are different finger-gliding actions and additionally “[v]arious approaches may enable the reception of 3D input at canvas portion 402” including an example where “the z-coordinate may be varied as shape 404 is traced along canvas portion 402 so that the shape is rendered with a corresponding variation in apparent depth in region 108” such that this shows a change in content based on a finger-action sensed by the assigned first area such as the “traced” finger gliding action being sensed by on different depth actions being sensed and where as further disclosed in paragraph 0028 “user interface 400 may provide input to other applications and contexts, such as enabling (e.g., by receiving input at canvas portion 402) a user to draw a signature, which may be used to sign a document or illustration, authorize a transaction, or verify an identity, for example” such that these are more examples of finger gliding actions which may be recognized; furthermore note that as described in paragraph 0019 the “display portion 113 may substantially reproduce the visual content rendered on the display of input device 110, enabling user 102 to bring input device functionality into virtual reality experience, such as phone conversations and software applications” meaning that given that a conventional smartphone assigns different areas to different functions (apps, within app touch regions, etc.) which sense different finger gliding actions this would also entail a screen with a touch sensitive region with an assigned first are sensing different finger gliding actions as typical usage of a smartphone includes such use of a screen which is so assigned), wherein the assigned first area that is configured to sense the different finger-gliding actions is less than a total area of the touch-sensitive region (see Kiemele, paragraphs 0026-0029 and figure 4 teaching the “canvas portion 402” explained above as an example of an assigned first area and as can be seen it is less than a total area of the touch sensitive region as for example the other portions of the touch screen and touch regions of the screen may be “brush controls 406, for changing a stroke or pattern that is rendered in response to input applied to canvas portion 402; thickness controls 408, for changing the thickness of the selected stroke/pattern; and a color control 410 in the form of a color wheel for selecting the color of the selected stroke/pattern” for example), wherein the finger-action comprises one of the finger-gliding actions (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above wherein the finger-action is a finger-gliding tracing operation of input in a certain shape 404), wherein the assigned first area comprises a peripheral boundary (see Kiemele, paragraphs 0026-0029 and figure 4 where “canvas portion 402” as explained above as the assigned first area comprises a peripheral boundary including a delineation from the bottom touch portions which accept different input), and
wherein an entire area circumscribed by the peripheral boundary is configured to sense the different finger-gliding actions (see Kiemele paragraphs 0026-0029 and figure 4 wherein this entire area is the “canvas” meaning that all or the entirety of it can be drawn upon and can sense the different finger gliding actions above to draw whatever shapes or to input whatever actions to be traced to change content relating to the proper app or context being run); and
wherein the finger action is un-associated with any keyboard (see Kiemele, paragraphs 0026-0029 and figure 4 where the finger action is un-associated with any keyboard); and
wherein the apparatus is configured to monitor a touched position on the screen with respect to the peripheral boundary of the assigned first area, and to provide non-visual feedback to the user when the touched position on the screen is at or approaching the peripheral boundary of the assigned first area that is configured to sense the different finger-gliding actions (see Kiemele, paragraphs 0026-0034 and figure 4 teaching the “canvas portion 402” explained above as an example of an assigned first area and touch regions of the screen may be “brush controls 406, for changing a stroke or pattern that is rendered in response to input applied to canvas portion 402; thickness controls 408, for changing the thickness of the selected stroke/pattern; and a color control 410 in the form of a color wheel for selecting the color of the selected stroke/pattern” for example where the “thickness controls 408” show a clear situation in which a touch position on the screen with respect to a  peripheral boundary such as the lower boundary of the touch control 408 corresponding to the thickest line setting is monitored and provides feedback to the user such as visual feedback in the form of a selection box that necessarily shows the user their finger is approaching the periphery such that feedback on the touch screen display is given and furthermore the monitored touch position in this area would also be changing the line thickness such that there would be visual feedback given to the user in the HMD as well as the line would thicken and this would specifically correspond with a determination that the user touch position was at or approaching the boundary as this could change the setting and show the user both types of visual feedback on the touch screen and display screen; furthermore note that the “canvas portion 402” also would qualify as such an area and gives visual feedback that satisfies the claim language as again the user is given visual feedback on the HMD display as well as the touch screen display which would clearly show them visual feedback of the stroke as they approach or are at a boundary of the touch area “canvas portion”).
Kiemele teaches all that is required as explained above, but fails to specifically teach that the feedback provided is “non-visual feedback” to the user when the touched position on the screen is at or approaching the peripheral boundary of the assigned first area that is configured to sense the different finger-gliding actions.  Rather as explained above, feedback is clearly given in response to such monitoring as in Kiemele, but this is visual feedback given to the user as explained above.  Thus Kiemele stands as a base device upon which the claimed invention can be seen as an improvement whereby non-visual feedback is given to a user based on a monitored touch position being at or approaching the peripheral boundary of an assigned first touch area leading to an improvement in user interface such that non-visual feedback would enable the system to accommodate users who are less sensitive to visual feedback and to give feedback in a situation in which the visual feedback could not be seen such as for example if a user is unable to look at the touch screen and also give a system designer the improved ability to incorporate non-visual feedback in to their GUI design.
In the same field of endeavor relating to providing feedback to a user of a virtual touch display device (see Wang, paragraph 0004 teaching “notification systems configured to generate haptic outputs, sounds, and visual effects that provide cues (e.g., alignment cues, realignment cues, centering cues, and so on) to a user to adjust or maintain that user's finger positioning when providing touch and/or force input to a particular virtual key—or other virtual input region—of a virtual keyboard shown on a graphical user interface presented or rendered by a (typically planar) touch-sensitive display of an electronic device” ), Wang teaches that a touch position on a virtual input area may be monitored more specifically even within the assigned touch region such that a user is given non-visual feedback when they reach or are at a peripheral boundary or are approaching the boundary (see Wang, paragraph 0004 as above establishing that the non-visual feedback may be applied to not only a “particular virtual key…of a virtual keyboard” but also to any “other virtual input region… shown on a graphical user interface presented or rendered by a (typically planar) touch-sensitive display of an electronic device” and further see paragraphs 0048-0059 teaching "notification system is configured to provide one or more haptic, acoustic, or visual cues to a user interacting with the touch-sensitive display 104" and a "touch-sensitive display 204 presents a graphical user interface below the input surface 204a including a virtual keyboard 206" and a "user's fingers may unintentionally drift on the input surface 204a away from center points or central regions of the virtual keys, resulting in incorrect or undetected input to the electronic device 200" such that for example "[i]f the distance between sequential placements of the user's right-hand index finger 210a and the central region of the virtual key 214 increases beyond a threshold or at a particular rate, the touch-sensitive display 204 can determine that the user's right-hand index finger 210a has drifted on the input surface 204a" and "[i]n response to the touch-sensitive display 204 (and/or the notification system) detecting drift, the notification system can generate one or more haptic outputs through the input surface 204a to cue the user to adjust the positioning of the user's right-hand index finger 210a back toward the central region of the virtual key 214" or the feedback may be "vibrating a boundary of the virtual key 214; vibrating a boundary of the virtual key 214 at a different frequency or amplitude than a central region of the virtual key 214; vibrating a region of the input surface 204a between adjacent keys; increasing or decreasing friction between the user's finger and the input surface 204a; increasing or decreasing friction between the user's finger and a boundary of the virtual key 214; increasing or decreasing friction between the user's finger and a region of the input surface 204a between adjacent keys; increasing or decreasing a magnitude of a haptic and/or acoustic click output provided when the user presses the virtual key 214; changing an appearance of the virtual key 214 (e.g., increasing brightness, decreasing brightness, changing color, changing shading, and so on); flashing or highlighting a portion of the graphical user interface presented on the touch-sensitive display 204; increasing or decreasing a temperature of the input surface 204a; and so on, or any combination thereof" such that the system "can be suitably configured to cue a user to realign that user's finger by providing any combination of haptic, acoustic, and/or visual output relative to any...virtual input region of a graphical user interface presented by a touch-sensitive display of an electronic device, such as the electronic device 200" meaning again that not only can the technique be applied to a virtual keyboard such as a virtual keyboard made up of a QWERTY keyboard, but specifically to “any...virtual input region of a graphical user interface presented by a touch-sensitive display of an electronic device, such as the electronic device 200”).  Thus Wang teaches the above known techniques applicable to the base system of Kiemele such that the non-visual types of feedback mentioned above may be applied when a user touch input is at or approaching the boundary of a touch input area such as that of Kiemele.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kiemele by applying the known technique of Wang to Kiemele’s system as doing so would be no more than application of a known technique to a base device ready for improvement to yield predictable results and an improved system.  The predictable result of the application of Wang to Kiemele would be that the monitoring of the touch areas of Kiemele would be done as in Wang such that the user touch position within any given virtual input boundary is monitored and non-visual feedback such as haptic feedback would be given when the user touch is approaching a boundary.  This would result in an improved system as the user would be able to avoid “incorrect inputs” such as to “unintentionally drift while providing input to a particular virtual key” as suggested by Wang (see paragraphs 0003-0008 teaching the benefits of such “realignment cues” of the haptic non-visual feedback) and as “haptic outputs can more effectively solicit a user's attention than acoustic or visual outputs” and “certain haptic outputs (or combinations of haptic outputs) may be more effective to solicit a particular user's attention than others; haptic effects may vary from device to device, user to user, application to application, implementation to implementation, virtual input region to virtual input region, and so on” as also suggested by Wang in paragraph 0060.  Note that this also shows the predictability of the results of the above combination of Kiemele and Wang as Wang specifically suggests to adapt the technique to a multitudinous variety of devices and situations.
Regarding claim 3, Kiemele as modified teaches all that is required as applied to claim 1 and further teaches wherein the processing unit is also configured to operate a feedback component in response to the finger-action of the user (see Kiemele, paragraphs 0026-0029 and figure 4 where as can be seen there is visual feedback in the form of the “shape 404” displayed which shows a trace of the finger-action of the user and can be seen on the HMD display 108 and on the display of the device on the HMD and on the HMD itself as seen in figure 4).
Regarding claim 4, Kiemele as modified teaches all that is required as applied to claim 3 above and further teaches wherein the first area has a boundary, and wherein the finger-action of the user comprises a finger of the user crossing, reaching, or moving to a location that is within a prescribed distance from, the boundary (Kiemele as already modified by Wang above such that this technique is included already in the combination with Kiemele teaching in paragraphs 0026-0029 and figure 4 as explained above where different types of feedback are given such as the visual feedback of the shape differing based on where a traced finger gliding action is in relation to a first and second boundary such that for example first visual feedback of the start of a line is given in relation to a first position in relation to a left side boundary and then another second type of feedback of the end of the line displayed is displayed as a result of being some distance closer to the first boundary when the finger glide action ends which also gives a second feedback denoting this as “icon 412 in region 108 representing the selected stroke/pattern at 3D location corresponding to the last location where input was applied in canvas portion 402” for example; then as combined with Wang as cited above, this area may be monitored in relation to its boundary as in Wang as explained above with regard to paragraphs 0048-0059 teaching "notification system is configured to provide one or more haptic, acoustic, or visual cues to a user interacting with the touch-sensitive display 104" and a "touch-sensitive display 204 presents a graphical user interface below the input surface 204a including a virtual keyboard 206" and a "user's fingers may unintentionally drift on the input surface 204a away from center points or central regions of the virtual keys, resulting in incorrect or undetected input to the electronic device 200" such that for example "[i]f the distance between sequential placements of the user's right-hand index finger 210a and the central region of the virtual key 214 increases beyond a threshold or at a particular rate, the touch-sensitive display 204 can determine that the user's right-hand index finger 210a has drifted on the input surface 204a" where this means the area as in Wang is monitored with respect to a boundary and the finger action comprises a user crossing, reaching, or moving to a location that is within the prescribed “threshold” and as taught above "[i]n response to the touch-sensitive display 204 (and/or the notification system) detecting drift, the notification system can generate one or more haptic outputs through the input surface 204a to cue the user to adjust the positioning of the user's right-hand index finger 210a back toward the central region of the virtual key 214" or the feedback may be "vibrating a boundary of the virtual key 214; vibrating a boundary of the virtual key 214 at a different frequency or amplitude than a central region of the virtual key 214; vibrating a region of the input surface 204a between adjacent keys; increasing or decreasing friction between the user's finger and the input surface 204a; increasing or decreasing friction between the user's finger and a boundary of the virtual key 214; increasing or decreasing friction between the user's finger and a region of the input surface 204a between adjacent keys; increasing or decreasing a magnitude of a haptic and/or acoustic click output provided when the user presses the virtual key 214; increasing or decreasing a temperature of the input surface 204a; and so on, or any combination thereof" such that the system "can be suitably configured to cue a user to realign that user's finger by providing any combination of haptic, acoustic, and/or visual output relative to any...virtual input region of a graphical user interface presented by a touch-sensitive display of an electronic device, such as the electronic device 200" such as the first area of Kiemele as above such that the feedback given is provided in relation to such monitored boundaries and distances )
Regarding claim 5, Kiemele as modified teaches all that is required as applied to claim 3 above and further teaches wherein the processing unit is configured to operate the feedback component to generate different types of feedback based on different respective spatial relationships between one or more finger(s) of the user with respect to the first area (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where different types of feedback are given based on spatial relationships between the finger which traces the “shape 404” and its position with respect to the first area where different feedback in the form of different shapes are given based on different relationships of the finger with the screen while tracing the line; additionally note that the “icon 412 in region 103 representing the selected stroke/pattern at 3D location corresponding to the last location where input was applied in canvas portion 402” is another type of feedback given based on another spatial relationship between one or more fingers with respect to the first area as it feeds back visually information about the last content point for the content change for example).
Regarding claim 6, Kiemele as modified teaches all that is required as applied to claim 5 and further teaches wherein the different respective spatial relationships comprise different distances between (1) one of the one or more finger(s), or a point that is between two fingers, of the user and (2) a reference location within the assigned first area (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where different types of feedback are given based on spatial relationships between the finger which traces the “shape 404” and its position with respect to the first area where different feedback in the form of different shapes are given based on different relationships of the finger with the screen while tracing the line and this means that when a finger of the user is in a first relationship within the assigned area and a reference location such as a starting point of the traced shape and then at another point along the traced shape such as seen in 404 then each different respective spatial relationship of the traced position on the input screen and the starting reference point is what comprises the different respective spatial relationships).
Regarding claim 7, Kiemele as modified teaches all that is required as applied to claim 5 above and further teaches wherein the different respective spatial relationships comprise one of the one or more finger(s), or a point that is between two fingers, reaching different respective distances from a boundary of the assigned first area (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where different types of feedback are given based on spatial relationships between the finger which traces the “shape 404” and its position with respect to the first area where different feedback in the form of different shapes are given based on different relationships of the finger with the screen while tracing the line and this means that when a finger of the user is in a first relationship within the assigned area and a reference location such as a starting point of the traced shape and then at another point along the traced shape such as seen in 404 then each different respective spatial relationship of the traced position on the input screen and the starting reference point is what comprises the different respective spatial relationships and note that then each position after reference to the first point which makes the new spatial relationships one which comprises a finger reaching some respective distance from a boundary of the assigned first area as each point is within the area to be drawn there and can be seen to have a respective distance from a boundary of the assigned first area).
Regarding claim 8, Kiemele as modified teaches all that is required as applied to claim 5 above and further teaches wherein the assigned first area has a first boundary and a second boundary (note that the first and second boundary are not limited as to what they bound and for example could be boundaries corresponding to visual boundaries of a touch area or could be boundaries for the provision of haptic effects in relation to some virtual touch input area of a screen;  thus see Kiemele as modified, paragraphs 0026-0029 and figure 4 as explained above where the assigned first area has a first and second boundary such as a top and bottom boundary and/or a left and right side boundary and Wang as already applied teaches haptic boundaries in relation to a periphery of a virtual touch input area as in paragraphs 0048-0059 teaching "notification system is configured to provide one or more haptic, acoustic, or visual cues to a user interacting with the touch-sensitive display 104" and a "touch-sensitive display 204 presents a graphical user interface below the input surface 204a including a virtual keyboard 206" and a "user's fingers may unintentionally drift on the input surface 204a away from center points or central regions of the virtual keys, resulting in incorrect or undetected input to the electronic device 200" such that for example "[i]f the distance between sequential placements of the user's right-hand index finger 210a and the central region of the virtual key 214 increases beyond a threshold or at a particular rate, the touch-sensitive display 204 can determine that the user's right-hand index finger 210a has drifted on the input surface 204a" where this means the area as in Wang is monitored with respect to a boundary and the finger action comprises a user crossing, reaching, or moving to a location that is within the prescribed “threshold” and as taught above "[i]n response to the touch-sensitive display 204 (and/or the notification system) detecting drift, the notification system can generate one or more haptic outputs through the input surface 204a to cue the user to adjust the positioning of the user's right-hand index finger 210a back toward the central region of the virtual key 214" or the feedback may be "vibrating a boundary of the virtual key 214; vibrating a boundary of the virtual key 214 at a different frequency or amplitude than a central region of the virtual key 214; vibrating a region of the input surface 204a between adjacent keys; increasing or decreasing friction between the user's finger and the input surface 204a; increasing or decreasing friction between the user's finger and a boundary of the virtual key 214; increasing or decreasing friction between the user's finger and a region of the input surface 204a between adjacent keys; increasing or decreasing a magnitude of a haptic and/or acoustic click output provided when the user presses the virtual key 214; increasing or decreasing a temperature of the input surface 204a; and so on, or any combination thereof" such that the system "can be suitably configured to cue a user to realign that user's finger by providing any combination of haptic, acoustic, and/or visual output relative to any...virtual input region of a graphical user interface presented by a touch-sensitive display of an electronic device, such as the electronic device 200" and teaching “the distance between the user's touch input and the central region of the virtual key is the minimum distance between the centroid of the virtual key and a perimeter of an area corresponding to the user's touch input” is used as the threshold for providing feedback and where paragraphs 0074-0088 further teach the already applied concept in more detail where “to produce haptic effects that simulate and/or approximate the various static or dynamic mechanical, physical, or textural attributes or properties that may be exhibited by a physical component when a user interacts with that component by touching, feeling, rotating, tapping, pushing, pulling, pressing, releasing, or otherwise physically interacting with the component in a specific or particular manner” such that “when a user places a finger on a physical key of a keyboard, the user can interact with the key in a number of ways (e.g., by touching, pressing, feeling, tapping, and so on), each of which may be associated with a different set of haptic effects or outputs that inform the user's perception of properties of the key including size, location, shape, height, texture, material, rigidity, flexibility, and so on” such that location of a touch is meant to be simulated and this can provided different haptic effects based on different locations which could correspond to boundaries which must be reached in order to provide the effect such as in relation to figure 3B where “FIG. 3B shows that when the user's finger drifts along the input surface 304 above the virtual key 300 from the central point x0 toward the boundary 306, a haptic effect 312 is provided” and “particularly, the closer the user's finger is to the boundary 306 of the virtual key 300, the lower the magnitude of the haptic effect 312” and further “[o]nce the user crosses the boundary, the haptic effect 310 can be provided as described in reference to FIG. 3A” such that there are two boundaries associated with two different haptic effects such that haptic effect 312 is given in relation to a first boundary distance and haptic response 310 is given in relation to the second boundary distance; see further figures 4A and 4B showing further examples of multiple boundaries being tied to different haptic effects);
wherein the different types of the feedback comprise at least a first type of feedback and a second type of feedback (see Kiemele as modified by Wang as above in relation to paragraphs 0074-0088 teaching “FIG. 3B shows that when the user's finger drifts along the input surface 304 above the virtual key 300 from the central point x0 toward the boundary 306, a haptic effect 312 is provided” and “particularly, the closer the user's finger is to the boundary 306 of the virtual key 300, the lower the magnitude of the haptic effect 312” and further “[o]nce the user crosses the boundary, the haptic effect 310 can be provided as described in reference to FIG. 3A” such that there are two boundaries associated with two different haptic effects such that haptic effect 312 is given in relation to a first boundary distance and haptic response 310 is given in relation to the second boundary distance; see further figures 4A and 4B showing further examples of multiple boundaries being tied to different first and second haptic effects );
wherein the processing unit is configured to operate the feedback component to generate the first type of feedback when one or more finger(s) of the user crosses, reaches, or moves to a location that is within a prescribed distance from, the first boundary (see Kiemele as modified by Wang as above in relation to paragraphs 0074-0088 teaching “FIG. 3B shows that when the user's finger drifts along the input surface 304 above the virtual key 300 from the central point x0 toward the boundary 306, a haptic effect 312 is provided” and “particularly, the closer the user's finger is to the boundary 306 of the virtual key 300, the lower the magnitude of the haptic effect 312” and further “[o]nce the user crosses the boundary, the haptic effect 310 can be provided as described in reference to FIG. 3A” such that there are two boundaries associated with two different haptic effects such that haptic effect 312 is given in relation to a first boundary distance and haptic response 310 is given in relation to the second boundary distance; see further figures 4A and 4B showing further examples of multiple distance boundaries being tied to different at least first and second haptic effects); and
wherein the processing unit is configured to operate the feedback component to generate the second type of feedback when one or more finger(s) of the user crosses, reaches, or moves to a location that is within a prescribed distance from, the second boundary (see Kiemele as modified by Wang as above in relation to paragraphs 0074-0088 teaching “FIG. 3B shows that when the user's finger drifts along the input surface 304 above the virtual key 300 from the central point x0 toward the boundary 306, a haptic effect 312 is provided” and “particularly, the closer the user's finger is to the boundary 306 of the virtual key 300, the lower the magnitude of the haptic effect 312” and further “[o]nce the user crosses the boundary, the haptic effect 310 can be provided as described in reference to FIG. 3A” such that there are two boundaries associated with two different haptic effects such that haptic effect 312 is given in relation to a first boundary distance and haptic response 310 is given in relation to the second boundary distance; see further figures 4A and 4B showing further examples of multiple distance boundaries being tied to different at least first and second haptic effects)
Regarding claim 13, Kiemele as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processing unit is configured to obtain an input signal associated with a swiping action performed on the assigned first area of the screen (see Kiemele, paragraphs 0026-0029 and figure 4 teaching as above where the “input applied to canvas portion 402” on input device 110 results in “shape 404 drawn in canvas portion 402, which is rendered in region 108 on HMD device 104” caused by the touch-sensitive region sensing different finger gliding actions relating to the “traced” finger-gliding action creating the shape 404 “as shape 404 is traced along canvas portion 402” from starting point to ending point such that this is the processing unit obtaining an input signal associated with a swiping action on the assigned first area of the screen which then gives a shape in the form of the swipe for example).
Regarding claim 21, Kiemele as modified teaches all that is required as applied to claim 1, and further teaches wherein the apparatus is a handheld apparatus (see Kiemele, paragraphs 0013-0015 and figure 1 as explained above where “touch-sensitive input device 110” is the apparatus and “[i]nput device 110 includes a touch sensor configured to receive user input, which may be provided to HMD device 104 and used to control the 3D virtual reality experience by varying visual content 106 rendered on the HMD display” and “input received by the touch sensor may include touch, hover, and/or hand gesture input, for example, and may be sensed via any suitable touch sensing technology (e.g., capacitive, resistive, acoustic, optical)” such that these refer to screens of the input device as recognized by one having ordinary skill in the art as “input device itself may also provide a familiar paradigm of interaction, as in some examples the input device may be, as referenced above, a smart/phone or other mobile device of the user” where for example a smartphone is handheld apparatus and note for example figures 1-6 clearly show the apparatus is handheld as it held by a hand of the user  ).
Regarding claim 22, Kiemele as modified teaches all that is required as applied to claim 1, and further teaches wherein the processing unit is also configured to assign a second area of the screen as a first button (see Kiemele, paragraphs 0026-0029 and figure 4 teaching for example “the inclusion in user interface 400 of brush controls 406, for changing a stroke or pattern that is rendered in response to input applied to canvas portion 402; thickness controls 408, for changing the thickness of the selected stroke/pattern; and a color control 410 in the form of a color wheel for selecting the color of the selected stroke/pattern” such that each of these elements is considered a button in various forms where touch of the element causes some action and thus acts as a button).
Regarding claim 24, Kiemele as modified teaches all that is required as applied to claim 1, and further teaches wherein the change in the content comprises a change in a size of the content, a change in a position of the content, a change in a shape of the content, a change in a color of the content, a replacement of information in the content, an increase or decrease in a quantity of information in the content, or any combination of the foregoing (see Kiemele, paragraphs 0026-0029 teaching for example a change in a size of the content as the shape gets longer based on the finger-gliding actions of the finger which is “traced” and this also changes the shape of the content as it moves along the traced path and in combination with inputs on the second part of the screen there is a change in color of the content and when drawing additional lines or longer parts of a line this is an increase in quantity of information).
Regarding claim 25, the instant claim is directed toward a “method” which is comprised of a series of steps or functions carried out which corresponds to the method and/or functions performed as in the apparatus claim 1 but which is slightly broader in that merely any type of “feedback” is provided to the user as opposed to more specifically “non-visual feedback”.  In light of this, the limitations of claim 25 also correspond to the limitations of claim 1 as it is simply a broader version of claim 1; thus it is rejected on the same grounds as claim 1 above as the rejection of claim 1 also fully addresses the limitations of the instant claim.
Regarding claim 26, the instant claim is directed toward an apparatus in the form of a “product comprising a non-transitory medium storing a set of instructions, an execution of which will cause a method to be performed” where the “method” corresponds to the method or series of steps carried out with respect to claim 1 but which is slightly broader in that merely any type of “feedback” is provided to the user as opposed to more specifically “non-visual feedback”. Similarly to claim 25, Kiemele as modified teaches all of the steps of the method and further teaches such a method embodied as a “product comprising a non-transitory medium storing a set of instructions, an execution of which will cause a method to be performed” as in paragraphs 0061-0064 as explained above (paragraphs 0061-0064 teaching “system 900 includes a logic machine 902 and a storage machine 904” and “logic machine may include one or more processors configured to execute software instructions” where these “instructions may be implemented to perform a task, implement a data type, transform the state of one or more components, achieve a technical effect, or otherwise arrive at a desired result” such that the relevant apparatus such as the input device 110 would be such a device which has such a processor which achieves the technical effects described).  In light of this, the limitations of claim 26 also correspond to the limitations of claim 1 as it is simply a broader version of claim 1; thus it is rejected on the same grounds as claim 1 above as the rejection of claim 1 also fully addresses the limitations of the instant claim.
Claims 9-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele as modified by Wang as applied to claims 8, 13, and 1 as applied respectively as explained above and further in view of Dorta et al.
Regarding claim 9, Kiemele as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processing unit is configured to obtain an input signal associated with a pinching or un-pinching action performed on the assigned first area of the screen (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where the trace action performed on the assigned first area is an input signal associated with an action on that assigned area; note however that Kiemele also teaches in paragraphs 0038-0043 and figure 7 “user interface may include one or more controls selectable to vary visual content rendered on the HMD device” and “receiving, via a touch sensor of the touch-sensitive input device, a user input” where “location of the user input on the input device may be mapped to a location in the user interface” and “in response to receiving the user input, controlling the 3D virtual reality experience to thereby vary visual content being rendered on the display of the HMD device” such that varying is change in the content displayed where this “may include rendering new visual content based on a selected one of one or more controls of the user interface” and/or “may include rendering a representation of visual content received from the touch-sensitive display input device” and/or “may include rendering an edited representation of the visual content received from the touch-sensitive display input device” and/or “may include magnifying the representation” such that as seen in figures 1-2 and 4-6 this visual content may be operated on according to these manipulations which cause the content to expand through magnification and for example figure 2 shows magnification of content in association with some input signal as in paragraph 0020); and
wherein the processing unit is configured to generate the electronic signal to cause a size of the content displayed by the image display device to change based on the input signal that is associated with the pinching or un-pinching action (see Kiemele, paragraphs 0026-0029 and figure 4 as explained above where the trace action performed on the assigned first area is an input signal associated with an action on that assigned area; note however that Kiemele also teaches in paragraphs 0038-0043 and figure 7 “user interface may include one or more controls selectable to vary visual content rendered on the HMD device” and “receiving, via a touch sensor of the touch-sensitive input device, a user input” where “location of the user input on the input device may be mapped to a location in the user interface” and “in response to receiving the user input, controlling the 3D virtual reality experience to thereby vary visual content being rendered on the display of the HMD device” such that varying is change in the content displayed where this “may include rendering new visual content based on a selected one of one or more controls of the user interface” and/or “may include rendering a representation of visual content received from the touch-sensitive display input device” and/or “may include rendering an edited representation of the visual content received from the touch-sensitive display input device” and/or “may include magnifying the representation” such that as seen in figures 1-2 and 4-6 this visual content may be operated on according to these manipulations which cause the content to expand through magnification and for example figure 2 shows magnification of content in association with some input signal as in paragraph 0020).
Kiemele as modified by Wang teaches all of the above but fails to explicitly teach a “pinching or un-pinching” action as the input action which causes the content to change size in some manner.  Rather Kiemele does not explicitly name this feature which would commonly be known as “pinch and zoom” or “pinch to zoom” when the size change is that such as zooming or enlargement of the specific content or where such pinching could change the position in some direction which would also change an apparent size.  While zooming on content and size change by moving content and by creating additional content to increase size are all taught by Kiemele, it is not specifically taught that the input on the canvas portion assigned first area takes the pinching and zooming input to expand or contract or otherwise change the size of the content displayed to the user.  Thus Kiemele stands as a base device upon which the claimed invention can be seen as an improvement whereby such additional controls afforded by pinch to zoom on the touchscreen would allow greater visualization capabilities for the user who is drawing and editing in the space.
In the same field of endeavor relating to using a touch-sensitive touchscreen device to control content changes for display in an HMD (see Dorta, paragraphs 0053-0059 teaching “(3D) virtual environment interaction system 100, in accordance with one embodiment. In this embodiment, the 3D virtual environment interaction system 100 comprises a processing unit 102 for generating a 3D virtual environment 104 and a display unit 106 operatively connected to the processing unit 102 for displaying the generated 3D virtual environment 104” where “a portable input device 108 which allows a user to interact with the 3D virtual environment 104” and for example “portable input device 108 comprises a tablet computer having a touchscreen which defines the planar input surface 110” and/or of course “the portable input device 108 could comprise a smartwatch, a smartphone or any other portable input device known to a skilled addressee” where this input device is associated with a “display” as in paragraph 0068-0069 where “the display unit 106 provides an immersive display” and could “comprise a head-mounted display, or any other types of display known to a skilled addressee”) and teaches both that an input signal on the touch device associated with a pinching or un-pinching action may be performed on an assigned first area of a screen (see Dorta, paragraphs 0079-0082 teaches that in connection with orientation control of the device changing the content, the content change also comprises use of a touch-sensitive screen where “planar input surface 110 could further be adapted to receive at least one touch gesture, specifically in an embodiment in which the planar input surface 110 is a touchscreen” and “touch gestures could also be used to perform other functions relative to the planar reference frame 112” and “multi-touch gestures could further be used for increase and reducing the size of the planar reference frame 112” and a “pinch gesture, using two fingers, could be used for this purpose” where “user would bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112” such that this is done on the area assigned to receive touch; see also paragraphs 0094-0097 and figures 10-12 teaching content as “a virtual object 1000” in a “3D virtual environment” which “could comprise one or more discrete virtual objects which could be manipulated within the 3D virtual environment 104” and once selected then “virtual objects can then be manipulated by the user”  where “the user can scale the selected virtual object” which is another type of changing of content size and “once the virtual object is selected, the user could use a multi-touch gesture, such as a pinching gesture, to increase or decrease the size of the virtual object” and “the size of the selected virtual object could decrease when the user brings his two fingers making the pinching gesture closer together and could increase when the two fingers are moved apart” such that content is scaled based on the device selecting the object) and to cause a size of the content displayed by the image display device to change based on the input signal that is associated with the pinching or un-pinching action (see Dorta as explained above with respect to paragraphs 0079-0082 where content change comprises use of a touch-sensitive screen where “planar input surface 110 could further be adapted to receive at least one touch gesture, specifically in an embodiment in which the planar input surface 110 is a touchscreen” and “touch gestures could also be used to perform other functions relative to the planar reference frame 112” and “multi-touch gestures could further be used for increase and reducing the size of the planar reference frame 112” and a “pinch gesture, using two fingers, could be used for this purpose” where “user would bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112” such that the content of the displayed planar reference frame changes in size based on the pinching and un-pinching; see also paragraphs 0094-0097 and figures 10-12 teaching content as “a virtual object 1000” in a “3D virtual environment” which “could comprise one or more discrete virtual objects which could be manipulated within the 3D virtual environment 104” and once selected then “virtual objects can then be manipulated by the user”  where “the user can scale the selected virtual object” which is another type of changing of content size and “once the virtual object is selected, the user could use a multi-touch gesture, such as a pinching gesture, to increase or decrease the size of the virtual object” and “the size of the selected virtual object could decrease when the user brings his two fingers making the pinching gesture closer together and could increase when the two fingers are moved apart” such that content is scaled based on the device selecting the object).  Thus Dorta teaches techniques applicable to the base system of the teachings of Kiemele as currently applied such that a touchscreen device may control content changes displayed on an HMD.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kiemele as modified by Wang by applying the above techniques of Dorta and doing so would yield predictable results and result in an improved system.  The predictable result would be that the content such as that displayed in Kiemele related to the content drawn in the canvas portion would be content such as that of the planar reference frame in Dorta and the canvas portion itself could be manipulated as in Dorta above or the content on the canvas or any 3D content could be controlled based on the manipulations of the touchscreen device in relation to content displayed on the HMD – more specifically then predictably content such as the shape drawn could be pinched and zoomed according to Dorta’s technique and it could be increased in size or the 3D objects taught in Dorta including the 3D line of Kiemele would be predictably moved and/or changed as they are simply virtual content in a 3D space.  Note also that Dorta’s teachings that such content may be related to an area for drawing in an environment (see figure 7) and that the technique is useful in applications to “allow the user to draw the two-dimensional drawing 700 directly thereon” and “drawings tools could be similar to the drawing tools found in a conventional two-dimensional computer-aided design (CAD) program and could include, for example, a line drawing tool to allow the user to conveniently draw straight lines and a two-dimensional shape drawing tool to allow the user to conveniently draw a plurality of predetermined two-dimensional shapes” and “the user could place a finger or a stylus on the planar input surface to create a point 800 on the planar reference frame” and “two-dimensional drawing would then be inserted in the 3D virtual environment 104, at the current location of the planar reference frame” (see Dorta, paragraphs 0083-0089) just as in Kiemele as modified where a user may draw on the touchscreen and edit the content displayed such that this shows additionally the predictability of applying Dorta to Kiemele as modified. This would result in an improved system as the techniques “enable simple and efficient interactions within a 3D virtual environment” and would “greatly simplify interactions within the 3D virtual environment 104, as compared to a conventional interaction system” such that “multiple steps” of interaction can be avoided as would be desired and as suggested by Dorta (see Dorta, paragraphs 0007 and 0116).
Regarding claim 10, Kiemele as modified teaches all that is required as applied to claim 9 above and further teaches an orientation sensor for sensing an orientation of the apparatus (see Kiemele as modified where Kiemele teaches at paragraphs 0038-0040 “tracking, via a sensor system of the HMD device, a touch-sensitive input device” and “may include receiving signals from the input device, which may include coordinates regarding the position and/or orientation of the input device” such that this is an orientation sensor for sensing an orientation of the apparatus as it is sent the orientation of the input device), wherein the processing unit is also configured to generate the electronic signal to cause the content displayed by the image display device to change based on the input signal associated with the pinching or un-pinching action (see Kiemele as modified where Dorta provides the teachings of the pinching and un-pinching as explained in parent claim 9 above) and the sensed orientation of the apparatus.  Kiemele as modified teaches all of the above as presently combined, but in the current combination the sensed orientation of the apparatus is not used as a basis specifically for causing content display change in connection with a pinching and un-pinching action.  However, it must be noted that Kiemele does teach an orientation sensor and sensing orientation as an input during content change and control of content displayed on the HMD (see Kiemele as modified, where as above Kiemele teaches at paragraphs 0038-0040 “tracking, via a sensor system of the HMD device, a touch-sensitive input device” and “may include receiving signals from the input device, which may include coordinates regarding the position and/or orientation of the input device” such that this is an orientation sensor for sensing an orientation of the apparatus as it is sent the orientation of the input device). Kiemele as modified does not expand upon more specific use of this orientation and thus stands as a base device upon which the claimed invention can be seen as an improvement through utilizing orientation sensed from the apparatus as a basis for changing content which gives another degree of control to a user from a device and additional ways to control and interact with content displayed in an environment. Note that while Dorta has already been combined as explained above, the use of the orientation sensor which will be shown below has not been combined as a technique from Dorta above and thus the below explanation combines this additional technique of Dorta which would be obvious as explained below.
In the same field of endeavor as established above, Dorta teaches the above techniques already combined and further teaches techniques which include that the apparatus has an orientation sensor for sensing an orientation of the apparatus (see Dorta, paragraphs 0053-0059 teaching “(3D) virtual environment interaction system 100, in accordance with one embodiment” and “the 3D virtual environment interaction system 100 comprises a processing unit 102 for generating a 3D virtual environment 104 and a display unit 106 operatively connected to the processing unit 102 for displaying the generated 3D virtual environment 104” where “a portable input device 108 which allows a user to interact with the 3D virtual environment 104” and “portable input device 108 comprises a planar input surface 110 and the 3D virtual environment 104 comprises a planar reference frame 112 associated with the planar input surface 110” such that the “planar reference frame 112 acts as a “3D cursor” to allow the user to perform user interactions with the 3D virtual environment 104, and the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108” which includes orientation sensing from “a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110” which “allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110” and this “portable input device 108 comprises a tablet computer having a touchscreen which defines the planar input surface 110” and of course “the portable input device 108 could comprise a smartwatch, a smartphone or any other portable input device known to a skilled addressee” where this input device is associated with a “display”), wherein the processing unit is also configured to generate the electronic signal to cause the content displayed by the image display device to change based on the input signal associated with the pinching or un-pinching action (see Dorta, as explained above with respect to paragraphs 0079-0082 where content change comprises use of a touch-sensitive screen where “planar input surface 110 could further be adapted to receive at least one touch gesture, specifically in an embodiment in which the planar input surface 110 is a touchscreen” and “touch gestures could also be used to perform other functions relative to the planar reference frame 112” and “multi-touch gestures could further be used for increase and reducing the size of the planar reference frame 112” and a “pinch gesture, using two fingers, could be used for this purpose” where “user would bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112” such that the content of the displayed planar reference frame changes in size based on the pinching and un-pinching; see also paragraphs 0094-0097 and figures 10-12 teaching content as “a virtual object 1000” in a “3D virtual environment” which “could comprise one or more discrete virtual objects which could be manipulated within the 3D virtual environment 104” and once selected then “virtual objects can then be manipulated by the user”  where “the user can scale the selected virtual object” which is another type of changing of content size and “once the virtual object is selected, the user could use a multi-touch gesture, such as a pinching gesture, to increase or decrease the size of the virtual object” and “the size of the selected virtual object could decrease when the user brings his two fingers making the pinching gesture closer together and could increase when the two fingers are moved apart” such that content is scaled based on the device selecting the object) and the sensed orientation of the apparatus (see Dorta, paragraphs 0053-0059 teaching as explained above where “a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110” which “allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110” and teaches that the reference plane and associated content moves with the detected orientation of the touch device and manipulations are performed in reference to this orientation as in paragraphs 0070-0077 teaching content displayed such as a “planar reference frame” as seen in figure 3 where the “orientation of the planar reference frame 112 could correspond to the actual orientation of the planar input surface 110 in the real-world space” and “position of the planar reference frame 112 could be computed using the sensed position of the planar input surface 110” and “movement modes could further include a plurality of movement restriction modes which can allow the user to better and more easily position the planar reference frame 112 within the 3D virtual environment 104” and where as in figures 3-7 examples are seen where the planar reference frame content displayed is moved in relation to the orientation of the device including that the touch input is mixed with orientation as in paragraphs 0079-0082 where “the processing unit 102 is adapted to modify at least one of the position and orientation of the planar reference frame 112 in response to said at least one touch gesture” where this for example “may comprise sliding a finger in a generally straight line on the planar input surface 110 to move the planar reference frame 112 tangentially relative to the planar reference frame 112” where the planar reference frame is controlled by the orientation as above and thus the content change is based on first the reference orientation following the device followed by manipulation happening on this followed plane and this is explained as an example where instead of the content change being such sliding it is a multi-touch gesture relating to sizing where “ [o]ther touch gestures could also be used to perform other functions relative to the planar reference frame 112” and “multi-touch gestures could further be used for increase and reducing the size of the planar reference frame 112” and a “pinch gesture, using two fingers, could be used for this purpose” where “user would bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112” such that the content of the displayed planar reference frame changes in size based on the pinching and un-pinching and this happens based on the sensed orientation of the planar reference frame from the device orientation as in the sliding of the content above).  Thus Dorta teaches that content may be pinched and un-pinched in order to change size of content displayed in a similar system and that manipulations occur based on the sensed orientation of the apparatus in combination with sensed gestures normally recognizable on a touchscreen or smartphone and thus teaches techniques further applicable to the base system of Kemiele as modified by Dorta as above.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kemiele as modified to further include the above explained techniques of Dorta as doing so would yield predictable results and result in an improved system.  The results of the combination would predictably be that the content such as appearing on the canvas and the canvas portion and manipulated as in Kemiele as modified as above would also be manipulated according to such a planar frame for content where this would again correspond to Kemiele’s canvas portion and content drawn for display on the HMD and such content would then be changed according to the sensed orientation of the apparatus which establishes a reference orientation which the content is then changed in relation to such as that the content could be moved, translated, rotated, scaled or otherwise changed in size as appearing on the HMD.  This would result in an improved system as again another degree of freedom would be afforded to the user of the portable input device which already includes sensors for detecting an orientation for the device and the techniques “enable simple and efficient interactions within a 3D virtual environment” and would “greatly simplify interactions within the 3D virtual environment 104, as compared to a conventional interaction system” such that “multiple steps” of interaction can be avoided as would be desired and as suggested by Dorta (see Dorta, paragraphs 0007 and 0116).
Regarding claim 11, Kemiele as modified teaches all that is required as applied to claim 10 above and further teaches wherein the processing unit is configured to generate the electronic signal to cause the content to contract or expand in a first plane if the pinching or un-pinching action is sensed by the apparatus while the apparatus is at a first orientation (see Kemiele as modified as explained above where Dorta teaches that an apparatus at a first orientation causes a first plane to be set for manipulations which include pinching or un-pinching as in Dorta, paragraphs 0070-0080 and figures 3-7 where content can be manipulated “tangentially” along the same plane as the “planar reference frame” or as in “the normal movement mode wherein sliding a finger in a generally straight line on the planar input surface 110 move the planar reference frame 112 in a normal direction relative to the planar reference frame 112 by a distance proportional to the distance travelled by the finger on the planar input surface 110” and it should “be appreciated that the touch gesture could comprise a multi-touch gesture (i.e. a touch gesture performed with more than one finger)” such that this manipulation could be “[o]ther touch gestures…used to perform other functions relative to the planar reference frame 112” such as pinching or zooming causing expansion or contraction in the size of the planar reference plane or whatever associated content as one could “bring the two fingers closer together to reduce the size of the planar reference frame 112 and would move them further apart to increase the size of the planar reference frame 112” or for example the content could be contracted or expanded in the same reference plane or whatever reference plane is sense as the reference plane as for the manipulations in paragraphs 0094-0100 where the “virtual objects can then be manipulated by the user” and the “user can scale the selected virtual object” using again a “pinching gesture, to increase or decrease the size of the virtual object” causing such manipulation along with the example above where content changes occur in relation to the sensed orientation of the display ); and
wherein the processing unit is configured to generate the electronic signal to cause the content to contract or expand in a second plane if the pinching or un-pinching action is sensed by the apparatus while the apparatus is at a second orientation different from the first orientation, the second plane being different from the first plane (see Kemiele as modified by Dorta as explained immediately above with reference to paragraphs 0070-0080 and 0094-0100 where as established above the content change including contraction or expansion happens in relation to the sensed planar reference frame which matches the device orientation and the device orientation may be in any sensed orientation and for example figures 3-8 and 10-12 show various sensed orientations which could be first and second orientations as claimed and these manipulations would occur as explained above based on the different planes causing different frames of reference to be the basis for content changes which changes the content relative to the movement mode as explained above).
Regarding claim 12, Kemiele as modified teaches all that is required as applied to claim 11 above and further teaches wherein the apparatus has the first orientation when a major axis of the apparatus forms an angle with a horizontal plane that is less than 45°, and wherein the apparatus has the second orientation when a major axis of the apparatus forms an angle with a vertical plane that is less than 45° (note that the claim merely recites a situation which occurs but does not recite further positive actions, regardless the claim will be addressed as if such orientations must be capable of being sensed and used as claimed; see Kemiele as modified as explained above where the first and second orientations above may include any orientation with figures 3-7 and 10-12 clearly showing any orientation and different orientations are capable of being sensed and for example figure 3 shows an orientation in which a major axis of the apparatus forms an angle less than 45 degrees with a horizontal plane such as a ground plane where the device is tilted and appears flat with the ground based on the arrow showing the rotation of the device and figure 4 shows a second orientation being sensed where an angle less than 45 degrees is formed with a vertical plane such as the plane in which the plane is moving and note that this could happen with respect to any horizontal or vertical plane as in paragraphs 0075-0077 it is taught that there could be “a hinged movement mode in which movement of the planar reference frame 112 is restricted to rotation about a rotation axis R extending tangentially relative to the planar reference frame 112” and “rotation axis R could be defined at the center of the planar reference frame 112, as shown in FIG. 6” or “the rotation axis R further extends vertically” and “the rotation axis R could instead extend horizontally” or “the rotation axis R could instead extend in any orientation selected by the user” such that “the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically” and “[i]f the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well” which means that again any orientation including those where the apparatus forms such angles with vertical and horizontal planes can be sensed and the manipulation which occur are based on such orientations as explained above).
Regarding claim 14, Kemiele as modified teaches all that is required as applied to claim 13 above and further teaches wherein the processing unit is configured to generate the electronic signal to cause the content to change by moving the content in response to the input signal associated with the swiping action (see Kemiele, paragraphs 0026-0029 and figure 4 teaching as above where the “input applied to canvas portion 402” on input device 110 results in “shape 404 drawn in canvas portion 402, which is rendered in region 108 on HMD device 104” caused by the touch-sensitive region sensing different finger gliding actions relating to the “traced” finger-gliding action creating the shape 404 “as shape 404 is traced along canvas portion 402” from starting point to ending point such that this is the processing unit obtaining an input signal associated with a swiping action on the assigned first area of the screen which then gives a shape in the form of the swipe for example).  Note that Kemiele clearly does teach swiping other than swiping actions which are finger-gliding actions on the assigned first area and which move content (see Kemiele, paragraphs), but there is not a specific teaching that this swiping to move content is the finger gliding action sensed in the assigned first area as the swiping taught in the assigned first area as recited is not explicitly taught as accepting the swiping gestures that move content, but rather swiping gestures which create shapes and enlarge shapes among other things as explained above.  Thus in this sense Kemiele stands as a base device upon which the claimed invention can be seen as an improvement where such use of accepting input such as swipes on an area where content is manipulated to change content by moving the content improves the users ability to control the content displayed as beyond editing as in Kemiele afforded by the additional controls this would allow refinement of the view of the created content.
In the same field of endeavor, as established in previous claims for example and as should be readily apparent, Dorta teaches to cause content to change by moving the content in response to the input signal associated with the swiping action on a portable device controlling content changes in relation to an HMD and the sensed orientation of the portable touchscreen device along with the gestures detected on the device (see Dorta, paragraphs 0053-0059 teaching “(3D) virtual environment interaction system 100, in accordance with one embodiment” and “the 3D virtual environment interaction system 100 comprises a processing unit 102 for generating a 3D virtual environment 104 and a display unit 106 operatively connected to the processing unit 102 for displaying the generated 3D virtual environment 104” where “a portable input device 108 which allows a user to interact with the 3D virtual environment 104” and “portable input device 108 comprises a planar input surface 110 and the 3D virtual environment 104 comprises a planar reference frame 112 associated with the planar input surface 110” such that the “planar reference frame 112 acts as a “3D cursor” to allow the user to perform user interactions with the 3D virtual environment 104, and the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108” which includes orientation sensing from “a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110” which “allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110” and this “portable input device 108 comprises a tablet computer having a touchscreen which defines the planar input surface 110” and of course “the portable input device 108 could comprise a smartwatch, a smartphone or any other portable input device known to a skilled addressee” where this input device is associated with a “display” such as a “head-mounted display” as in paragraphs 0068-0069 and content changes happens in the above context where paragraphs 0079-0082 teach content change comprises use of a touch-sensitive screen where “planar input surface 110 could further be adapted to receive at least one touch gesture specifically in an embodiment in which the planar input surface 110 is a touchscreen” and the “processing unit 102 is adapted to modify at least one of the position and orientation of the planar reference frame 112 in response to said at least one touch gesture” specifically including a swiping action of “sliding a finger in a generally straight line on the planar input surface 110 to move the planar reference frame 112 tangentially relative to the planar reference frame 112” or “the planar reference frame 112 could be moved in the normal movement mode wherein sliding a finger in a generally straight line on the planar input surface 110 move the planar reference frame 112 in a normal direction relative to the planar reference frame 112 by a distance proportional to the distance travelled by the finger on the planar input surface 110” such that there is movement of content associated with a swiping action and for example other actions could be performed similarly with respect to the same or any orientation of the device as reference and for example as in paragraphs 0083-0084 Dorta teaches drawing shapes which can then be manipulated such as similarly done in Kemiele as explained above).  Thus Dorta teaches the above techniques applicable to the base system of Kemiele as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Dorta to the system of Kemiele as modified above as doing so would have yielded predictable results and resulted in an improved system.  The predictable result of the application would be that the content as in Kemiele would be additionally controlled such as on the drawing area as in Kemiele using the swiping action of Kemiele to move content in relation to an orientation of a sensed device in a movement mode such as in Dorta and content such as the shapes drawn for example would be moved in relation to the sensed swipe and the orientation of the device.  This would result in an improved system as this gives additional controls and more precise control to a user through adding of degrees of freedom to control and additional movement modes through use of swipe and orientation sensing and the techniques “enable simple and efficient interactions within a 3D virtual environment” and would “greatly simplify interactions within the 3D virtual environment 104, as compared to a conventional interaction system” such that “multiple steps” of interaction can be avoided as would be desired and as suggested by Dorta (see Dorta, paragraphs 0007 and 0116).
Regarding claim 15, Kemiele as modified teaches all that is required as applied to claim 14 above and further teaches an orientation sensor for sensing an orientation of the apparatus (see Kemiele as modified especially by Dorta as in the rejection of claim 14 above where Dorta’s techniques as combined include use of the orientation sensor for sensing an orientation of the apparatus as this is necessary to establish the planar reference frame which serves as the reference for the content changes as in paragraphs paragraphs 0053-0059 teaching “(3D) virtual environment interaction system 100, in accordance with one embodiment” and “the 3D virtual environment interaction system 100 comprises a processing unit 102 for generating a 3D virtual environment 104 and a display unit 106 operatively connected to the processing unit 102 for displaying the generated 3D virtual environment 104” where “a portable input device 108 which allows a user to interact with the 3D virtual environment 104” and “portable input device 108 comprises a planar input surface 110 and the 3D virtual environment 104 comprises a planar reference frame 112 associated with the planar input surface 110” such that the “planar reference frame 112 acts as a “3D cursor” to allow the user to perform user interactions with the 3D virtual environment 104, and the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108” which includes orientation sensing from “a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110” which “allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110”), wherein the processing unit is configured to generate the electronic signal to cause the content displayed by the image display device to change based on the input signal associated with the swiping action and the sensed orientation of the apparatus (see Kemiele as modified especially by Dorta as in above where Dorta as combined teaches content changes happens in the above context where paragraphs 0079-0082 teach content change comprises use of a touch-sensitive screen where “planar input surface 110 could further be adapted to receive at least one touch gesture specifically in an embodiment in which the planar input surface 110 is a touchscreen” and the “processing unit 102 is adapted to modify at least one of the position and orientation of the planar reference frame 112 in response to said at least one touch gesture” specifically including a swiping action of “sliding a finger in a generally straight line on the planar input surface 110 to move the planar reference frame 112 tangentially relative to the planar reference frame 112” or “the planar reference frame 112 could be moved in the normal movement mode wherein sliding a finger in a generally straight line on the planar input surface 110 move the planar reference frame 112 in a normal direction relative to the planar reference frame 112 by a distance proportional to the distance travelled by the finger on the planar input surface 110” such that there is movement of content associated with a swiping action it is based on the sensed orientation of the apparatus as this provides the reference frame orientation for various movement modes described).  
Regarding claim 16, Kemiele as modified teaches all that is required as applied to claim 15 above and further teaches wherein the processing unit is configured to generate the electronic signal to cause the content to move in a first plane if the swiping action is sensed by the apparatus while the apparatus is at a first orientation (see Kemiele as modified by Dorta as explained above where Dorta teaches that an apparatus at a first orientation causes a first plane and second plane to be set for manipulations which include the swiping action to move content as in Dorta, paragraphs 0070-0080 and figures 3-7 where content can be manipulated and moved as where “the at least one touch gesture may comprise sliding a finger in a generally straight line on the planar input surface 110 to move the planar reference frame 112 tangentially relative to the planar reference frame 112” and/or “the planar reference frame 112 could be moved in the normal movement mode wherein sliding a finger in a generally straight line on the planar input surface 110 move the planar reference frame 112 in a normal direction relative to the planar reference frame 112 by a distance proportional to the distance travelled by the finger on the planar input surface 110” such that based on whatever orientation the device is in the swiping action moves the content either tangentially to the plane of motion and in the direction of the swiping action or in a direction normal or perpendicular to the reference plane orientation and for example the first and second orientations above may include any orientation with figures 3-7 and 10-12 clearly showing any orientation and different orientations are capable of being sensed and for example figure 3 shows an orientation in which a major axis of the apparatus forms an angle less than 45 degrees with a horizontal plane such as a ground plane where the device is tilted and appears flat with the ground based on the arrow showing the rotation of the device and figure 4 shows a second orientation being sensed where an angle less than 45 degrees is formed with a vertical plane such as the plane in which the plane is moving and note that this could happen with respect to any horizontal or vertical plane as in paragraphs 0075-0077 it is taught that there could be “a hinged movement mode in which movement of the planar reference frame 112 is restricted to rotation about a rotation axis R extending tangentially relative to the planar reference frame 112” and “rotation axis R could be defined at the center of the planar reference frame 112, as shown in FIG. 6” or “the rotation axis R further extends vertically” and “the rotation axis R could instead extend horizontally” or “the rotation axis R could instead extend in any orientation selected by the user” such that “the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically” and “[i]f the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well” which means that again any orientation including those where the apparatus forms such angles with vertical and horizontal planes can be sensed and the manipulation which occur are based on such orientations as explained above); and
wherein the processing unit is configured to generate the electronic signal to cause the content to move in a second plane if the swiping action is sensed by the apparatus while the apparatus is at a second orientation different from the first orientation, the second plane being different from the first plane (see Kemiele as modified by Dorta as explained above with reference to paragraphs 0070-0080 and 0094-0100 where as established above the content change including movement in relation to a plane happens in relation to the sensed planar reference frame which matches the device orientation (but the movement can be normal to this of course) and the device orientation may be in any sensed orientation and for example figures 3-8 and 10-12 show various sensed orientations which could be first and second orientations as claimed and these manipulations would occur as explained above based on the different planes causing different frames of reference to be the basis for content changes which changes the content relative to the movement mode as explained above).
Regarding claim 17, Kemiele as modified teaches all that is required as applied to claim 16, and further teaches wherein the apparatus has the first orientation when a major axis of the apparatus forms an angle with a horizontal plane that is less than 45°; and wherein the apparatus has the second orientation when a major axis of the apparatus forms an angle with a vertical plane that is less than 45° (note that the claim merely recites a situation which occurs but does not recite further positive actions, regardless the claim will be addressed as if such orientations must be capable of being sensed and used as claimed; see Kemiele as modified as explained above where the first and second orientations above may include any orientation with figures 3-7 and 10-12 clearly showing any orientation and different orientations are capable of being sensed and for example figure 3 shows an orientation in which a major axis of the apparatus forms an angle less than 45 degrees with a horizontal plane such as a ground plane where the device is tilted and appears flat with the ground based on the arrow showing the rotation of the device and figure 4 shows a second orientation being sensed where an angle less than 45 degrees is formed with a vertical plane such as the plane in which the plane is moving and note that this could happen with respect to any horizontal or vertical plane as in paragraphs 0075-0077 it is taught that there could be “a hinged movement mode in which movement of the planar reference frame 112 is restricted to rotation about a rotation axis R extending tangentially relative to the planar reference frame 112” and “rotation axis R could be defined at the center of the planar reference frame 112, as shown in FIG. 6” or “the rotation axis R further extends vertically” and “the rotation axis R could instead extend horizontally” or “the rotation axis R could instead extend in any orientation selected by the user” such that “the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically” and “[i]f the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well” which means that again any orientation including those where the apparatus forms such angles with vertical and horizontal planes can be sensed and the manipulation which occur are based on such orientations as explained above).
Regarding claim 19, Kemiele as modified teaches all that is required as applied to claim 15 above, and further teaches wherein the content is in a virtual three-dimensional environment (note Kemiele and Dorta both teach content in the 3D environment as cited above and as in the figures below referenced), and wherein the processing unit is configured to generate the electronic signal to cause the content displayed by the image display device to move in a vertical plane in the three-dimensional environment when the swiping action is sensed by the apparatus while the orientation of the apparatus is approximately perpendicular to a horizontal plane (see Kemiele as modified where Dorta teaches the swiping action is sensed by the apparatus while the orientation of the apparatus is sensed approximately perpendicular to a horizontal plane such as a ground plane as explained above and as in paragraph 0079 where the device for example could be held vertically and perpendicular to the ground and when such a case is being sensed then “sliding a finger in a generally straight line on the planar input surface 110 to move the planar reference frame 112 tangentially relative to the planar reference frame 112” moves the content in a vertical plane while the orientation is perpendicular to a horizontal plane such that this describes a situation in which a user holds the device with the screen facing them and creating a vertical plane such as in the vertical plane containing the device screen they are observing and then movement tangentially upward moves the content in that vertical plane while the apparatus is perpendicular to a horizontal plane defined by the ground the user would be standing on in this example; but also note that any relation is possible with a normal mode being taught where “the planar reference frame 112 could be moved in the normal movement mode wherein sliding a finger in a generally straight line on the planar input surface 110 move the planar reference frame 112 in a normal direction relative to the planar reference frame 112 by a distance proportional to the distance travelled by the finger on the planar input surface 110”).
Note that claim 20 corresponds to claim 10 as a broader version of claim 10 similarly requiring an orientation sensor and changing content on the display to change size which causes the content to expand in one or more directions. Thus the limitations of claim 20 correspond to the limitations of claim 10 as explained above; thus it is rejected on the same grounds as claim 10 above.  
Note that alternatively claim 20 is also a broader version of for example claim 15 as in addition to there being an orientation sensor and causing content to move based on the sensed orientation of the apparatus there is also the alternative option that this change is a to cause the content to expand in one or more directions or to cause the content to rotate also based on the sensed orientation.  Thus the limitations of claim 20 correspond to the limitations of claim 15 as explained above; thus it is rejected on the same grounds as claim 15 above.  Furthermore note that the above cited portions of Kiemele as modified and explanations above should make clear that rotation of content based on device orientation would be rejected based on similar rationale.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiemele in view of Wang as applied to claim 1 above and further in view of Griffin et al (“Griffin”).
Regarding claim 23, Kiemele as modified teaches all that is required as applied to claim 1 as explained above and further teaches  wherein the processing unit is also configured to assign a second area of the screen as a keyboard activation button (see Kiemele, paragraphs 0026-0029 and figure 4 teaching “”), and wherein the processing unit is configured to operate the screen to display a keyboard in response to the user touching the assigned second area of the screen (see Kiemele, paragraphs 0026-0029 and figure 4 teaching for example “the inclusion in user interface 400 of brush controls 406, for changing a stroke or pattern that is rendered in response to input applied to canvas portion 402; thickness controls 408, for changing the thickness of the selected stroke/pattern; and a color control 410 in the form of a color wheel for selecting the color of the selected stroke/pattern” such that each of these elements is considered a button in various forms where touch of the element causes some action and thus acts as a button and each are assigned the noted areas of the screen and each cause activation in some manner).  Thus Kiemele as modified teaches all of the above but fails to explicitly teach that an activation button which could be included on the touch display is a “keyboard” activation button that displays a keyboard in response to the user touching the assigned area of the screen and note that the claim does not specify what occurs specifically afterward nor how the screen causes the display of the keyboard such as causing it to be displayed elsewhere or on its own screen for example.  Although in such a case it would be noted that Kiemele teaches that the content could be mirrored in the display of the HMD as well as be seen represented in the display.  Thus Kiemele as modified teaches each element claimed above other than the virtual keyboard aspect specifically.
In the same field of endeavor relating to display and touch input on a touchscreen display leading to activation of certain functions, Griffin teaches that it is known to provide a touchscreen apparatus and to provide an assigned area for displaying and inputting content and to provide another area of the screen as a keyboard activation button to operate the screen to display a keyboard in response to the user touching the assigned area (see Griffin, paragraph 0074 and figure 11A teaching a touchscreen where entries related to an input field are displayed in one region and in another region an area can be touched and a virtual keyboard will be displayed where “a virtual keyboard such as the virtual keyboard 1120 shown in FIG. 11A is rendered and displayed on the touchscreen 118” and “may be displayed…or may be called or invoked, for example, in response to corresponding input (such as activation of a keyboard button or icon)” and may be “displayed below an input field 1130 for displaying characters input using the virtual keyboard 1120”).  Thus Griffin teaches the element not explicitly mentioned in Kiemele and thus the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Griffin above with the teachings of Kiemele as modified as explained above according to the technique of Griffin and in combination each element merely performs the same function as it does separately such that the results of such a combination would be predictable.  Griffin shows that there are already known methods for assigning an area of a screen to a keyboard activation button and that a user may do so when providing input for a display area for displaying input and to display a virtual keyboard which would be the entire purpose of providing such a button clearly.  This would provide the predictable result that a user as in Kiemele would be able to enter text into the input field using a virtual keyboard assigned to an area just as other activation buttons are assigned in Kiemele as modified and this would be both elements merely performing the same functions as they do separately such that a keyboard would be displayed to a user at least on the screen of the touch device and that represented in the HMD as it is displayed in an input area as in Griffin.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kiemele et al (“Kiemele”).
Regarding claim 25, it can be seen that the method recited corresponds to the functions performed as recited in claim 1 while being slightly broader as the feedback required in the method is not required to be “non-visual” as addressed above.  Thus as above claim 25 could be rejected using a combination of Kiemele and Wang as with respect to claim 1, but as already addressed above, Kiemele teaches and anticipates the method of claim 25 as explained in the initial portion of the 103 rejection of above claim 1 above where the bolded limitations mapped in Kiemele anticipate the method recited in claim 25.  In the interest of brevity, the rejection will not be repeated as each limitation of claim 25 has already been addressed and is anticipated by Kiemele as explained above where the bolded limitations mapped as in claim 1 to Kiemele are anticipated by Kiemele as fully explained above.
Regarding claim 26, like claim 25, it can be seen that the instant claim recites a slightly broader embodiment of claim 1, omitting “non-visual” again, while being directed toward an apparatus in the form of a “non-transitory medium” utilized in performing a computing method which corresponds to the functions performed by the apparatus as addressed in claim 1 by Kiemele.  Thus as above, claim 26 could be rejected using a combination of Kiemele and Wang as with respect to claim 1, but as already addressed above, Kiemele teaches and anticipates the method of claim 26 as explained in the initial portion of the 103 rejection of above claim 1 above where the bolded limitations mapped in Kiemele anticipate the method recited in claim 26.  In the interest of brevity, the rejection will not be repeated as each limitation of claim 25 has already been addressed and is anticipated by Kiemele as explained above where the bolded limitations mapped as in claim 1 to Kiemele are anticipated by Kiemele as fully explained above.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. Applicant first argues on pages 10-11 that Kiemele does not anticipate the limitations of claims 1, 25 and 26.  While the claims differ with respect to what is required, with claims 25 and 26, merely requiring any type of “feedback,” Applicant argues the limitations together and asserts more generally that “Kiemele does not disclose monitoring a touched position on the screen with respect to peripheral boundary of the region 402.”  The Examiner respectfully disagrees.
Applicant asserts with no particular rational basis that “[n]otably the drawn object 404 cannot itself be considered the claimed ‘feedback’ because it does not indicate to the user that the touched position on the screen is at or approaching the peripheral boundary of the region 402” and allegedly the “user looking at the drawn object 404 will have no knowledge that his/her finger is at or approaching a peripheral boundary of the region 402.”  The Examiner respectfully disagrees.  The user knows that the input region 402 corresponds to drawing of a graphic on the display such that they would instantly become aware the moment their finger crossed the input boundary and is at the boundary and would be aware at each moment afterward that they had reached the peripheral boundary.  Furthermore, as explained above, when the input area is the line thickness control as in Kiemele then clearly the user is given visual feedback as to approaching of the peripheral boundary as a selection bar may give visual feedback that the monitored finger action approaches the boundary thickest setting and as noted above would also be informed that the user is at the periphery as the thickest line would be the boundary and would be indicated as selected as feedback.  Furthermore, Applicant appears to admit that “to the extent that the image of the input device 110 displayed on the HMD device 104 is analogized as a feedback, Applicant notes that such feedback is a visual feedback, which is the opposite of the above claimed feature regarding ‘non-visual’ feedback.”  The Examiner agrees that this would also be visual feedback meeting the claim language.  This is why claims 25 and 26 are rejected as anticipated by Kiemele as explained above, while the “non-visual” aspect is addressed in combination with Wang, which is further addressed below.  Thus Applicant’s arguments are not persuasive and to the extent that amendments have changed the limitations of the claims, all such limitations are now fully addressed as explained above.
Applicant then attempts to argue pre-emptively against the application of the Wang reference which was provided in an interview.  While the Examiner appreciates Applicant’s consideration, the Examiner respectfully disagrees with Applicant’s arguments against application of Wang.  Applicant argues that Wang “is not concerned with monitoring a touched position on a screen with respect to a peripheral boundary of an assigned first area that is configured to sense different finger-gliding actions” but that rather Wang is allegedly narrowly “directed to monitoring finger positions on a virtual keyboard” and each “key of the keyboard is configured to sense a finger-striking action, not multiple finger-gliding actions” and “does not, and cannot, monitor touched position with respect to boundary of an area that is configured to sense multiple different finger-gliding actions.”  The Examiner respectfully disagrees and notes that Applicant provides no evidence or basis for the above assertions as to what Wang “does not, and cannot” do and the Examiner disagrees and rather asserts that each of these are taught clearly by Wang which can detect multiple finger gliding actions and furthermore is applicable to any virtual touch input area and not to just virtual keys of a QWERTY like keyboard.  Rather Wang makes clear throughout the disclosure that the technique can be applied to such keys of a virtual keyboard but may also be applied to any virtual input region and the technique clearly applies to any such virtual touch input region as explained by the Examiner above.  Thus Wang can and does teach such limitations and provides the missing “non-visual” feedback technique and thus renders the above relevant claims obvious with Kiemele as fully explained above.
Any remaining arguments rely upon the alleged allowability of their parent claims which are not allowable but rather rejected as fully explained above as Applicant’s arguments with respect to the independent claims are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613              



/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 20190065026
        2 US PGPUB No. 20190064997